PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4867
GAY SANFORD WASHINGTON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-03-13)

                      Argued: October 26, 2004

                      Decided: April 15, 2005

      Before LUTTIG, KING, and DUNCAN, Circuit Judges.



Vacated and remanded by published opinion. Judge King wrote the
majority opinion, in which Judge Duncan concurred. Judge Luttig
wrote a dissenting opinion.


                            COUNSEL

ARGUED: Jonathan David Byrne, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Charleston, West Virginia, for Appellant.
Joshua Clarke Hanks, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee. ON BRIEF: Mary Lou Newberger, Federal Public
Defender, Edward H. Weis, Assistant Federal Public Defender,
2                    UNITED STATES v. WASHINGTON
Charleston, West Virginia, for Appellant. Kasey Warner, United
States Attorney, Charleston, West Virginia, for Appellee.


                              OPINION

KING, Circuit Judge:

   Gay Sanford Washington appeals from the sentence imposed upon
him in the Southern District of West Virginia after his plea of guilty
to a single offense of felonious possession of a firearm, in contraven-
tion of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Washington contends
that he was sentenced erroneously when the district court determined
that his prior conviction for breaking and entering constituted a
"crime of violence" under United States Sentencing Guidelines Man-
ual §§ 2K2.1(a)(4) and 4B1.2(a)(2) (2003), and enhanced his sentence
accordingly. As explained below, we vacate Washington’s sentence
and remand for further proceedings consistent with United States v.
Booker, 125 S.Ct. 738 (2005), and Shepard v. United States, 125
S. Ct. 1254 (2005).

                                   I.

   On April 1, 2003, Washington entered a plea of guilty to being a
felon in possession of a firearm. The applicable provision of the Sen-
tencing Guidelines, § 2K2.1(a), provides for a base offense level of
14, and for an enhanced base offense level of 20 when the defendant
has been previously convicted of a "crime of violence." USSG
§ 2K2.1(a)(4). In 1996, Washington was convicted in Putnam County,
West Virginia, of the state law felony of breaking and entering. See
W. Va. Code § 61-3-12. Washington’s initial Presentence Report
("PSR") revealed that his prior conviction was for breaking and enter-
ing the offices of a drug and violent crime task force, and it character-
ized the offense as a "crime of violence." The probation officer
accordingly recommended that Washington’s offense level be fixed at
the enhanced level of 20. Washington objected, asserting to the proba-
tion officer that his prior offense was not a "crime of violence" under
the Guideline, or under our decision in United States v. Harrison, 58
F.3d 115 (4th Cir. 1995) (concluding that defendant’s burglary of
                       UNITED STATES v. WASHINGTON                           3
commercial building was not crime of violence). The probation offi-
cer accepted the objection and revised Washington’s PSR accord-
ingly, lowering his base offense level to 14.

   At Washington’s first sentencing hearing, on June 17, 2003, the
Government objected to the PSR as revised. In objecting, the Govern-
ment relied on § 4B1.2(a)(2) of the Guidelines, which provides that
a "crime of violence" includes an offense which "is burglary of a
dwelling . . . or otherwise involves conduct that presents a serious
potential risk of physical injury to another."1 In support of this posi-
tion, the Government contended that the circumstances of Washing-
ton’s prior offense, the breaking and entering of a drug and violent
crime task force, "otherwise involve[d] conduct that presents a serious
potential risk of physical injury to another," USSG § 4B1.2(a)(2),
bringing it within the Guideline definition.

   In conducting the hearing, the sentencing court posed a series of
pertinent questions to counsel on the crime of violence issue, includ-
ing questions as to the specifics of Washington’s prior offense. It first
inquired as to the title, function, and location of the Task Force whose
offices were burglarized. In response, the Assistant United States
Attorney represented to the court:

      Your Honor, I believe . . . that the building that was broken
      into housed this particular Drug and Violent Crime Task
      Force. In that particular building rests a great deal of poten-
      tial for violence. Not only does it house evidence, narcotics,
      weapons, it frequently has — I believe this particular office
      has surveillance equipment, security alarms. It is frequently
  1
   Application Note 1 of the Commentary to § 4B1.2 further explains
that a:
      "[c]rime of violence" includes . . . burglary of a dwelling. Other
      offenses are included as "crimes of violence" if (A) that offense
      has as an element the use, attempted use, or threatened use of
      physical force against the person of another, or (B) the conduct
      set forth (i.e., expressly charged) in the count of which the defen-
      dant was convicted . . . by its nature, presented a serious poten-
      tial risk of physical injury to another.
4                      UNITED STATES v. WASHINGTON
        manned at all hours of the day and night, although I don’t
        believe it is routinely a 24-hour manned facility.

        I believe . . . that an individual who breaks into such an
        office certainly creates this other type of potential for risk
        of violent injury. . . .

(J.A. 61). The court inquired further as to the specifics of the offense,
asking: "What else do you know about the circumstances of the
break-in?" and "[y]ou don’t know the hour of the break-in or the
day?" (J.A. 62). The court then continued the sentencing hearing to
a later date, directing the parties to brief both the issue of what mate-
rial the court could consider in determining whether Washington’s
prior offense was a "crime of violence," and what specific conduct
was at issue in the prior offense.2 The court also advised, "the govern-
ment has the burden of proof on the matter."

   On June 19, 2003, the Government filed a sentencing memoran-
dum setting forth a variety of allegations regarding Washington’s
prior conviction. The memorandum advised that the crime was com-
mitted "[i]n the early morning hours of December 11, 1995," when
the "defendant along with two accomplices broke into the office of
the Midwestern Task Force by breaking a ground-level window." It
also related, inter alia, that Washington and his "two accomplices"
had stolen firearms and several varieties of drugs. The Government
attached the police report and criminal investigation report to its memo-
randum.3
    2
     In requesting briefing on the crime of violence issue, the court
advised counsel that, "if it is . . . appropriate . . . to look to the specifics
of the crime, then either by stipulation or by evidence, the government
needs to present the Court with the facts."
   3
     The Government’s sentencing memorandum failed to address the
issue of the information and sources on which the court could properly
rely. Washington’s brief urged the court, however, to consider only the
elements of the offense and the conduct "expressly charged in the count
of conviction." Washington contended that application of this rule
required the court to disregard all evidence of items stolen, particularly
drugs and guns, and the alleged existence of security alarms or police
patrols.
                      UNITED STATES v. WASHINGTON                       5
   The factual background of Washington’s prior state conviction, as
spelled out in the prosecution’s sentencing memorandum, was not
contained in or suggested by the indictment itself, which merely
alleged in Count 1 that Washington "did unlawfully and feloniously
break and enter a building of the City of Hurricane . . . occupied by
the Midwestern Drug and Violent Crime Task Force with intent to . . .
steal" Task Force "goods and property."4 Likewise, the plea materials
of record in the state court proceeding provided no other details on
the breaking and entering conviction.

   At Washington’s final sentencing hearing on August 29, 2003, the
court applied the "crime of violence" enhancement and sentenced
accordingly. In so ruling, the court looked to the provisions of
§ 4B1.2(a)(2), specifying that a "crime of violence" includes a crime
that "involves conduct that presents a serious potential risk of physi-
cal injury to another," and to the accompanying Application Note.
Because the break-in underlying Washington’s prior conviction was
not of a dwelling, the court concluded that the earlier offense was not,
in the abstract, a crime of violence. The court then made a two-tiered
determination, characterized in the Statement of Reasons section of its
Judgment Order as "findings of fact and conclusions of law" made by
a "preponderance of the evidence." (J.A. 165) (emphasis added). It
ruled that the conduct "expressly charged" in the indictment war-
ranted the conclusion that "breaking and entering of a government-
owned building to steal the goods and property of a drug and violent
crime task force is conduct that, by its nature, presents a serious
potential risk of physical injury to another." The court explained that
conclusion as follows:

      Based on common experience, it is reasonable to expect that
      quarters occupied by a drug and violent crime unit would
      contain both drugs and guns that are protected from theft;
      that, even if no one affiliated with the task force was present
      at the time of a breaking and entering into its quarters, one
  4
   Count 2 of the state court indictment alleged that Washington had
committed "Grand Larceny" in that he "did unlawfully and feloniously
steal . . . the property of the Midwestern Drug and Violent Crime Task
Force." Washington pleaded guilty to Count 1 of the indictment only,
charging him with breaking and entering, and Count 2 was dismissed.
6                    UNITED STATES v. WASHINGTON
    or more members or employees of the task force may show
    up there at any time of day or night in view of the oft-times
    clandestine and nocturnal nature of their work; and such
    persons would be armed.

    The act of breaking and entering such a facility is a reckless,
    dangerous act which, by its very nature, is fraught with seri-
    ous potential for confrontation and risk of substantial physi-
    cal harm to another.

(J.A. 166-67). Based on this assessment, the court fixed Washington’s
base offense level at the enhanced level of 20, applied a three-level
reduction for acceptance of responsibility, for a final offense level of
17, and sentenced Washington to thirty months of imprisonment.

                                   II.

   Washington has appealed his sentence, maintaining that the district
court misapplied circuit precedent and the Guidelines in determining
that his prior breaking and entering offense constituted a crime of vio-
lence. On appeal, he also contends that his sentence violated the Sixth
Amendment, relying on Blakely v. Washington, 124 S. Ct. 2531
(2004).

   Because Washington did not raise his Blakely claim in the district
court, we review that contention for plain error only. See Fed. R.
Crim. P. 52(b) ("Plain errors or defects affecting substantial rights
may be noticed although they were not brought to the attention of the
district court."). In order for Washington to prevail under Rule 52(b),
"there must be an ‘error’ that is ‘plain’ and that ‘affect[s] substantial
rights.’" United States v. Olano, 507 U.S. 725, 732 (1993). Moreover,
because "Rule 52(b) leaves the decision to correct the forfeited error
within the sound discretion of the court of appeals," we may exercise
our discretion to recognize plain error only when "the error seriously
affects the fairness, integrity or public reputation of judicial proceed-
ings." Id. (citation and internal quotation marks omitted).

                                  III.

  This appeal presents the question of the scope of the "fact of a prior
conviction" exception to the Sixth Amendment protections outlined in
                    UNITED STATES v. WASHINGTON                       7
Apprendi v. New Jersey, 530 U.S. 466 (2000), and its progeny,
including United States v. Booker, 125 S. Ct. 738 (2005). More spe-
cifically, it requires that we address the question of whether the Sixth
Amendment is offended when a sentencing court makes findings of
fact regarding the circumstances of a defendant’s prior conviction,
and then relies on such findings to reach the conclusion that the prior
conviction "otherwise involve[d] conduct that presents a serious
potential risk of physical injury to another," USSG § 4B1.2(a)(2), and
enhances the defendant’s sentence as a result.

                                  A.

   Two important recent developments in Sixth Amendment jurispru-
dence guide our analysis of this case. First, in Booker, the Court held
that the Sixth Amendment is contravened when a sentencing court,
acting pursuant to the Guidelines, imposes a sentence greater than the
maximum authorized by facts, other than the fact of a prior convic-
tion, admitted by the defendant or found by the jury alone. Booker,
125 S. Ct. at 750-51. Second, in Shepard, the Court recently
instructed that Sixth Amendment protections apply to "a disputed fact
. . . about a prior conviction." 125 S. Ct. at 1262 (emphasis added).

                                   1.

   As the Court’s line of decisions originating with Apprendi make
clear, the Sixth Amendment mandates that "any fact other than a
prior conviction sufficient to raise the limit of the possible federal
sentence must be found by a jury, in the absence of any waiver of
rights by the defendant." Shepard, 125 S. Ct. at 1262 (citing Jones v.
United States, 526 U.S. 227, 243 n.6 (1999)) (emphasis added). This
protection applies to the Sentencing Guidelines, which, though pro-
mulgated not by Congress itself but by the United States Sentencing
Commission, had until recently the force and effect of law, and thus
implicate the Sixth Amendment. Booker, 125 S. Ct. at 750. In order
to determine whether a Sixth Amendment error occurred in Washing-
ton’s sentencing, we look first to whether the sentencing court
imposed a "sentence exceeding the maximum allowed based only on
the facts found by the jury." United States v. Hughes, No. 03-4172,
2005 WL 628224, at *5 (4th Cir. Mar. 16, 2005). More specifically,
we must assess whether the sentencing court’s enhancement fits
8                    UNITED STATES v. WASHINGTON
within the "fact of a prior conviction" exception of Apprendi and
Booker.

                                    2.

   The "fact of a prior conviction" exception specified in Apprendi
originated in Almendarez-Torres v. United States, 523 U.S. 224
(1998). In that case, the Court addressed the appeal of an alien who
had pleaded guilty to re-entering the United States illegally after his
deportation, in contravention of 8 U.S.C. § 1326. A subsection of that
statute authorized a sentence of up to twenty years for an alien who
illegally returned to this country after having previously been
deported following an aggravated felony. See 8 U.S.C. § 1326(b)(2).
The Court determined that the failure of the indictment to allege the
defendant’s prior aggravated felonies and the applicability of subsec-
tion (b)(2) neither contravened the Sixth Amendment nor implicated
due process concerns, because the statutory provision was simply a
penalty provision to be applied by a sentencing judge in a post-
conviction setting — i.e., it was not a separate offense. Almendarez-
Torres, 523 U.S. at 233-36.

   In Apprendi, 530 U.S. at 490, the Court enunciated its holding that
"[o]ther than the fact of a prior conviction, any fact that increases the
penalty for a crime beyond the prescribed statutory maximum must
be submitted to a jury, and proved beyond a reasonable doubt."
Apprendi, 530 U.S. at 490. In explaining this rule, the Court in
Apprendi limited its ruling in Almendarez-Torres, pointing to two fac-
tors that distinguished Almendarez-Torres’s case: "the certainty that
procedural safeguards attached to any ‘fact’ of prior conviction" and
"the reality that Almendarez-Torres did not challenge the accuracy of
that fact in his case." Id. at 488. Together, these factors "mitigated the
due process and Sixth Amendment concerns otherwise implicated in
allowing a judge to determine a ‘fact’ increasing punishment beyond
the maximum of the statutory range." Id.

                                    3.

   In its recent Shepard decision, the Court addressed the application
of the prior conviction exception to a disputed fact "about a prior con-
viction." 125 S. Ct. at 1262 (emphasis added). Shepard, who was con-
                     UNITED STATES v. WASHINGTON                         9
victed under 18 U.S.C. § 922(g), initially faced a maximum sentence,
under the Guidelines, of thirty-seven months; however, the Govern-
ment sought to increase his sentence to the fifteen-year mandatory
minimum of § 924(e), which applies to felons with three prior drug
or violent felony convictions. Shepard had three prior burglary con-
victions, and the Government maintained that those burglaries consti-
tuted "violent felonies." Shepard, 125 S. Ct. at 1258.

   In making this contention, however, the Government ran afoul of
Taylor v. United States, 495 U.S. 575 (1990), where the Court had
earlier determined that a "violent felony," pursuant to 18 U.S.C.
§ 924(e), includes only the burglary of a structure or building
("generic burglary"), not other types of burglary, such as burglaries
of cars or vessels.5 The burglary statute of Massachusetts, where
Shepard’s three earlier convictions occurred, is broader than generic
burglary, and can also include burglary of a non-structure, such as a
car or vessel. Shepard’s indictment did not specify whether burglary
of a structure, i.e., generic burglary, was at issue in his convictions.
As a result, the First Circuit instructed the sentencing court to answer
this question by looking to the relevant complaint applications and
police reports. United States v. Shepard, 348 F.3d 308, 310-11 (1st
Cir. 2003), vacated by 125 S. Ct. 1254 (2005).6 The Supreme Court
granted certiorari and reversed the First Circuit. In so doing, the Court
reiterated its holding in Taylor that a sentencing court addressing
§ 924(e) cannot consider items from the record of a prior conviction
that were not conclusively validated in the earlier proceeding.
Shepard, 125 S. Ct. at 1260-61.

   An opinion authored by Justice Souter in Shepard and joined by
three other Justices (of the eight participating),7 characterized Tay-
  5
    Section 924(e) of Title 18, in contrast to the Guideline at issue here,
USSG § 4B1.2(a), explicitly lists "burglary" as a "violent felony"
offense.
  6
    The complaint applications and police reports relating to Shepard’s
earlier offenses made clear that the crimes "were for entries into build-
ings and so constituted generic burglaries under Taylor." Shepard, 348
F.3d at 310.
  7
    The Chief Justice did not participate in the Shepard decision. Though
the Sixth Amendment portion of Shepard was rendered by a plurality
10                   UNITED STATES v. WASHINGTON
lor’s statutory construction rule as of Sixth Amendment significance.
The plurality opinion first explained that a burglary conviction ren-
dered in a generic burglary state inherently identifies the offense as
a "violent felony," and the "judicial finding of a disputed prior convic-
tion is made on the authority of Almendarez-Torres." Shepard, 125
S. Ct. at 1262. However, when the definition of the prior crime itself
does not reveal whether the conviction was for generic burglary, as
Justice Souter explained, the "only certainty of a generic finding lies
in jury instructions, or bench trial findings and rulings, or (in a
pleaded case) in the defendant’s own admissions or accepted findings
of fact confirming the factual basis for a valid plea." Id.

   A sentencing court’s consideration of materials beyond those docu-
ments identified by the Court, the Shepard plurality advised, "raises
the concern underlying Jones and Apprendi." Id. It deemed "debat-
able" which, if any, facts contained in such additional documents
were part of what the state court was "required to find" as a basis for
the earlier conviction. Id. If the sentencing court were to determine
which facts the state court was "required to find" as part of the judg-
ment, the sentencing court would "make a disputed finding of fact
about what the defendant and state judge must have understood as the
factual basis of the prior plea." Id. Such a "disputed fact . . . about a
prior conviction" is "too far removed from the conclusive significance
of a prior judicial record, and too much like the findings subject to
Jones and Apprendi, to say that Almendarez-Torres clearly authorizes
a judge to resolve the dispute." Id. As a result, Justice Souter’s plural-
ity opinion advised that the Court’s construction of § 924(e) is "neces-
sary to avoid serious risks of unconstitutionality." Id. at 1263.

   Justice Thomas’s concurring opinion announced an even stronger
view: that a sentencing court’s reliance on items beyond the charging
papers in the earlier case would give rise not merely to constitutional
doubt, but to constitutional error. See Shepard, 125 S. Ct. at 1263-64
(Thomas, J., concurring in part and concurring in the judgment). A
majority of the Shepard Court thus agreed that any inquiry beyond

only, Justice Thomas filed a concurring opinion, announcing a view on
the application of the Sixth Amendment even stronger than that
expressed by the plurality opinion. Shepard, 125 S. Ct. at 1263-64
(Thomas, J., concurring in part and concurring in the judgment).
                     UNITED STATES v. WASHINGTON                         11
charging documents and the like, in the context of the application of
§ 924(e), at the very least raises "serious" constitutional "risks."

                                    B.

   Washington’s case raises the issue of the scope and substance of
the Sixth Amendment "risks" identified in Shepard. The sentencing
court increased Washington’s sentence above that authorized by his
earlier guilty plea to the breaking and entering charge alone, and did
so based on its determination that Washington’s conviction was for
a "crime of violence," because it "otherwise involve[d] conduct that
presents a serious potential risk of physical injury to another." USSG
§ 4B1.2(a)(2). In making this determination, the sentencing court
relied on facts outside the indictment containing the prior breaking
and entering offense. As applied to Washington’s appeal, the
Apprendi line of decisions mandates the conclusion that this proce-
dure involved more than the "fact of a prior conviction" exempted by
Apprendi from Sixth Amendment protection. Accordingly, as
explained below, Washington’s sentence was imposed in violation of
his Sixth Amendment rights.8

                                     1.

   The sentencing court relied on facts outside the indictment in con-
cluding that Washington’s prior offense was a crime of violence.
Although the court began with the conduct expressly charged —
Count 1 of Washington’s earlier indictment — the court then found
additional facts about the building that was subjected to the break-in.9
These facts included what, from the court’s common experience, the
  8
     As reflected herein, we need not reach Washington’s contention that
a burglary of a commercial structure does not, as a matter of law, consti-
tute a "crime of violence" under the Guidelines. See United States v.
Harrison, 58 F.3d 115 (4th Cir. 1995).
   9
     The court’s characterization of its findings about the Task Force
office as derived from "common experience" does not make them any
less "facts." See Fed. R. Evid. 201 (allowing court to take judicial notice
of adjudicative "fact"); Ohio Bell Tel. Co. v. Pub. Util. Comm’n of Ohio,
301 U.S. 292, 301 (1937) ("notice, even when taken, has no other effect
than to relieve one of the parties to a controversy of the burden of resort-
ing to the usual forms of evidence"). See also United States v. Lewis, 833
F.2d 1380, 1385 (9th Cir. 1987) ("a trial judge is prohibited from relying
on his personal experience to support the taking of judicial notice") (cit-
ing 9 J. Wigmore, Evidence in Trials at Common Law § 2569, at 723 (J.
Chabourn rev. ed. 1981)).
12                   UNITED STATES v. WASHINGTON
building’s likely contents were; the identity of any occupants; and the
probable level of security. These additional, hypothetical facts were
specific: e.g., that "drugs and guns" would be present on the premises;
that such items would be "protected from theft"; that, "even if no one
affiliated with the Task Force was present at the time" of the break-
in, "one or more members or employees" could "show up there at any
time of day or night in view of the oft-times clandestine and nocturnal
nature of their work"; and that any such employee "would be armed."
While the court characterized these facts as arising from its common
experience, they echoed the extra-indictment information presented
by the Government.10

   Significantly, the additional facts found and relied upon by the sen-
tencing court were nowhere alleged in Washington’s state court
indictment. That indictment merely identified the building as one
occupied by the Midwestern Drug and Violent Crime Task Force.
Importantly, it did not reveal whether the Task Force office consists
of bureaucratic administrators or police officers, or the nature of prop-
erty contained therein — e.g., computers and files or drugs and guns.

   In these circumstances, the sentencing court relied on facts outside
of the prior indictment and resolved a disputed fact "about a prior
conviction," see Shepard, 125 S. Ct. at 1262 (emphasis added) —
namely, that the prior conviction was one which "otherwise
involve[d] conduct that presents a serious potential risk of physical
injury to another." USSG § 4B1.2(a)(2). These findings are "too far
  10
     The Government had represented to the court that the building
housed "evidence, narcotics, weapons," that "I believe this particular
office has surveillance equipment, security alarms," and that the building
"is frequently manned at all hours of the day and night, although I don’t
believe it is routinely a 24-hour manned facility." (J.A. 61). These repre-
sentations were part of a colloquy between the Government and the court
about the facts of Washington’s prior conviction, facts which were not
spelled out in the charging and plea documents for that offense. This
investigation by the court into the circumstances of Washington’s prior
offense, and its careful consideration of what the possible consequences
of those circumstances might be, was clearly attributable to its character-
istic thoroughness. However judicious that inquiry may have been, how-
ever, in the post-Booker (and post-Shepard) world, it was beyond the
inquiry now permitted.
                    UNITED STATES v. WASHINGTON                      13
removed from the conclusive significance of a prior judicial record,"
and "too much like the findings subject to Jones and Apprendi," Shep-
ard, 125 S. Ct. at 1262, "to say that Almendarez-Torres clearly autho-
rizes a judge to resolve the dispute," id. This process and its results
thus raise the very "risk" identified in Shepard, that Sixth Amendment
error occurred.

                                   2.

   The question before us concerns whether the "risk" identified by
the Court in Shepard was actually realized here — that is, whether the
sentencing court’s use of extra-indictment facts contravened Wash-
ington’s Sixth Amendment rights. And, as explained below, we are
constrained to conclude that it was.

   There is no question that the extra-indictment facts relied on by the
sentencing court, and its conclusion that Washington’s prior offense
constituted a "crime of violence," were not necessarily determined in
the earlier proceeding. Washington pleaded guilty to the breaking and
entering count of the prior indictment only, and no judicial determina-
tion was made that Washington had committed larceny — much less
what, if anything, was stolen from (and therefore contained in) the
building. Washington’s prior guilty plea in no way implicated the
level of the building’s security system, the nature of its employees
and their activities, or whether they at times return to work at night.
As a result, the foregoing aspects of the prior conviction, which were
relied upon by the sentencing court to enhance Washington’s base
offense level, were not part of what the state court was "required to
find" as part of Washington’s conviction. Shepard, 125 S. Ct. at 1262.
   Furthermore, the special circumstances identified by the Court in
Almendarez-Torres are not present here. See Apprendi, 530 U.S. at
488 (noting that Almendarez-Torres admitted that his prior conviction
was for an "aggravated felony"). Washington contests both the addi-
tional facts relied upon by the sentencing court, and the court’s con-
clusion, based on those facts, that his prior conviction was a "crime
of violence" because it "otherwise involved conduct that presented a
serious risk of potential physical injury to another." Washington has
not waived this issue, Shepard, 125 S. Ct. at 1262, and the "proce-
dural safeguards" concern of the Apprendi line of decisions thus have
14                  UNITED STATES v. WASHINGTON
not been satisfied. See Apprendi, 530 U.S. at 488. As a result, the sen-
tencing court’s reliance on extra-indictment facts in concluding that
Washington’s prior offense constituted a "crime of violence" resulted
in an enhancement to Washington’s sentence based on more than the
"fact of" his prior conviction. See Shepard, 125 S. Ct. at 1262-63. A
Sixth Amendment error thus occurred.
                                  C.
   In conclusion, the sentencing court’s application of the crime of
violence enhancement of §§ 2K2.1(a)(4) and 4B1.2(a) of the Sentenc-
ing Guidelines in Washington’s sentencing proceedings was error
under Booker and Shepard. And, even though both those decisions
were rendered by the Supreme Court after Washington was sentenced,
the error was nonetheless "plain" at the time of our appellate review.
See Johnson v. United States, 520 U.S. 461, 468 (1997) (finding that
an error is plain "where the law at the time of trial was settled and
clearly contrary to the law at the time of appeal"). The sentencing
court’s application of § 2K2.1(a)(4) in Washington’s case resulted in
at least nine months of additional imprisonment for him. In these cir-
cumstances, "the sentence imposed by the district court as a result of
the Sixth Amendment violation was longer than that to which he
would otherwise be subject," Hughes, 2005 WL 628224, at *6 (quot-
ing United States v. Angle, 254 F.3d 514, 518 (4th Cir. 2001) (en
banc)), and the sentence contravened Washington’s substantial rights.
See Hughes, 2005 WL 628224, at *5-6; accord United States v.
Promise, 255 F.3d 150, 160 (4th Cir. 2001) (en banc) (holding that
Apprendi error resulting in increased sentence affects defendant’s
substantial rights). Finally, consistent with Hughes, to leave standing
Washington’s sentence, which was at least nine months longer than
he could have received without the error, would place in jeopardy the
fairness, integrity, or public reputation of judicial proceedings.
Hughes, 2005 WL 628224, at *13; see also United States v. Washing-
ton, 398 F.3d 306, 312-13 (4th Cir. 2005) (recognizing error resulting
in five months extra imprisonment).
                                  IV.
  Pursuant to the foregoing, we vacate Washington’s sentence and
remand for such other and further proceedings as may be appropriate.
                                        VACATED AND REMANDED
                     UNITED STATES v. WASHINGTON                        15
LUTTIG, Circuit Judge, dissenting:

   Contrary to the majority’s conclusion, it is beyond question that the
district court determined that Washington’s prior conviction was a
crime of violence, based exclusively upon the facts presented in the
indictment underlying that prior conviction. Neither that crime of vio-
lence determination nor the indictment facts exclusively relied upon
by the district court are required to be found by a jury under Apprendi
v. New Jersey, 530 U.S. 466 (2000), and therefore Washington’s sen-
tence is not infirm as a consequence of either the district court’s ulti-
mate determination or its reliance upon the indictment’s facts. The
district court’s imposition of sentence pursuant to a mandatory guide-
lines regime, in contrast, was error under United States v. Booker, 125
S. Ct. 738 (2005). However, I would not notice that error here,
because Washington’s substantial rights were not affected by that
error, and because affirming Washington’s sentence would not "seri-
ously affect the fairness, integrity, or public reputation of judicial pro-
ceedings." United States v. Olano, 507 U.S. 725, 732 (1993).
Accordingly, I dissent.

                                    I.

   As the majority concedes, the "fact of a prior conviction" is
excepted from the Apprendi framework. Apprendi, 530 U.S. at 490
("Other than the fact of a prior conviction, any fact that increases the
penalty for a crime beyond the prescribed statutory maximum must
be submitted to a jury, and proved beyond a reasonable doubt.").
Apprendi’s prior conviction exception derives, at least in part, from
Almendarez-Torres v. United States, 523 U.S. 224 (1998), wherein
the Court held that prior convictions not included in Almendarez-
Torres’ indictment could properly form the basis of an increase in his
sentence. Id. at 243 ("[T]he sentencing factor at issue here — recidi-
vism — is a traditional, if not the most traditional, basis for a sentenc-
ing court’s increasing an offender’s sentence."). The Apprendi court
explained that "[b]oth the certainty that procedural safeguards
attached to any ‘fact’ of prior conviction, and the reality that
Almendarez-Torres did not challenge the accuracy of that ‘fact’ in his
case, mitigated the due process and Sixth Amendment concerns other-
wise implicated in allowing a judge to determine a ‘fact’ increasing
16                   UNITED STATES v. WASHINGTON
punishment beyond the maximum of the statutory range." Apprendi,
530 U.S. at 488.

   The district court’s enhancement of Washington’s sentence plainly
fits within this exception to the rule of Apprendi. Contrary to the con-
clusion reached by the majority, the only facts that the district court
relied upon for its determination that Washington’s prior conviction
was a crime of violence were those facts recited in the indictment
underlying that conviction. The district court explained that Applica-
tion Note 1 to Section 4B1.2 instructs the sentencing court to examine
the "conduct set forth . . . that is expressly charged . . . in the count
in which the defendant was convicted." J.A. 120 (emphasis added).
Consistent with the court’s exclusive focus on the facts alleged in the
indictment, the district court noted that it was unconstrained by
United States v. Harrison, 58 F.3d 115 (4th Cir. 1995) because the
"Court there did not have need or occasion to consider the meaning
or application of the phrase, ‘conduct expressly charged.’" J.A. at 121
(emphasis added). The district court next explained, consistent with
circuit precedent holding that "in assessing whether a particular
offense satisfies the ‘otherwise clause’ of [§ 4B1.2(a)], a sentencing
court must confine its factual inquiry to those facts charged in the
indictment," United States v. Dickerson, 77 F.3d 774, 776 (4th Cir.
1996), that it would "look to the indictment itself . . . that is, the con-
duct expressly charged in the breaking and entering count of which
the defendant was convicted." J.A. at 122. It then proceeded to read
into the record the relevant portions of that indictment:

     That Gay S. Washington, Jr., . . . did unlawfully and feloni-
     ously break and enter a building of the City of Hurricane,
     a Municipal corporation, occupied by the Midwestern Drug
     and Violent Crime Task Force, with intent the goods and
     property of said Midwestern Drug and Violent Crime Task
     Force . . . then and there to steal, take, and carry away.

J.A. 80.

   After setting forth the proper legal standard governing the applica-
tion of section 4B1.2(a) and recounting the specific contents of the
indictment, the district court concluded that Washington’s prior con-
viction was a crime of violence, reasoning as follows:
                     UNITED STATES v. WASHINGTON                      17
    By virtue of the conduct expressly charged in that indict-
    ment, the Court concludes that the breaking and entering of
    a government-owned building to steal the goods and prop-
    erty of a drug and violent crime task force is conduct that,
    by its nature, presents a serious potential risk of physical
    injury to another.

    Based on common experience, it is reasonable to expect that
    quarters occupied by a drug and violent crime unit would
    contain both drugs and guns that are protected from theft;
    that, even if no one affiliated with the task force was present
    at the time of a breaking and entering into its quarters, one
    or more members or employees of the task force may show
    up there at any time of day or night in view of the oft-times
    clandestine and nocturnal nature of their work; and such
    persons would be armed.

    The act of breaking and entering such a facility is a reckless,
    dangerous act which, by its very nature, is fraught with seri-
    ous potential for confrontation and risk of substantial physi-
    cal harm to another.

J.A. 122-23 (emphasis added).

   The majority concludes that the district court’s determination is not
subject to Apprendi’s prior conviction exception because the district
court used its "common experience" to find facts beyond the scope of
Washington’s indictment that "echoed the extra-indictment informa-
tion presented by the government," ante at 11-12, and because Wash-
ington "contests" the conclusion that his prior conviction "‘involve[d]
conduct that presented a serious potential risk of physical injury to
another.’" Ante at 13 (emphasis added). The record actually confirms
that the district court did not rely upon any extra-indictment facts.
And neither the fact that the court referenced "common experience"
nor the fact that Washington contests the court’s crime of violence
determination is sufficient to take the district court’s determination
outside the scope of Apprendi’s exception.

  The majority’s suggestion that the district court, sub silentio, relied
on extra-indictment information about Washington’s crime is simply
18                   UNITED STATES v. WASHINGTON
mistaken. The district court was aware of extra-indictment facts; the
Government made certain representations pertaining to Washington’s
prior conviction during the June 17, 2003 hearing, J.A. 60-61, and it
also submitted, as an exhibit to its sentencing memorandum, a police
report describing Washington’s prior conviction. J.A. 76-79. But the
majority’s suggestion that the district court’s reference to its "com-
mon experience" merely masked its reliance on the Government’s
representations and the police report is nowhere supported in the
record. Indeed, at the conclusion of the June 17, 2003 hearing, where
the Government made representations about Washington’s prior con-
viction, the district court asked the parties for a "review of the author-
ities to determine whether or not the Court simply looks to the crime
as labeled or whether the Court looks to the crime as labeled coupled
with the indictment or information, . . . or whether the Court looks to
that as well as the specific circumstances of the particular case in
order to determine whether the otherwise clause of the sentencing
guideline is met." J.A. 65. And, as recounted above, at the August 29,
2003 hearing, where the district court imposed Washington’s sen-
tence, it is plain that the district court was aware that the relevant
guideline application note required it to look only to the conduct
expressly charged in the indictment and that those facts contained in
the indictment were the sole factual bases for the imposed enhance-
ment. The extra-indictment information referenced by the majority
was not even mentioned during this hearing and there is no evidence
whatever in the record to suggest the district court relied on that
information as the basis for the enhancement.*

   Nor did the district court’s reference to "common experience" and
the conclusions drawn therefrom entail any factual findings subject to
the rule of Apprendi. Rather, such merely constituted the district
court’s legal analysis of whether the indictment underlying Washing-

  *The majority notes that the district court rested its "crime of vio-
lence" determination on "findings of fact [and conclusions of law] . . .
made by a preponderance of the evidence." J.A. 165. But the district
court’s reference to "findings of fact" merely begs the question of
whether the district court found extra-indictment facts. And, the district
court plainly answered this question in the negative when it explained
that Washington’s prior crime was a crime of violence "[b]y virtue of the
conduct expressly charged in that indictment." J.A. 122.
                     UNITED STATES v. WASHINGTON                      19
ton’s prior offense described a crime that was likely to present a seri-
ous risk of physical injury to another. The district court’s decisional
process was no different than if it had determined that the carrying of
a gun during the course of a drug transaction constituted a crime of
violence because "common experience" informs that physical injury
is a foreseeable consequence of carrying a gun during such a transac-
tion. Surely we would not hold that the court’s determination in such
context was an impermissible judicial finding of fact; no more so was
the district court’s determination in the present case impermissible.
The district court made no findings as to the likelihood of violence
in the specific context of the drug task force headquarters burglarized
by Washington; it only drew the legal conclusion that violence is
foreseeable when one burglarizes a building occupied by an organiza-
tion such as a drug task force.

   Because the district court’s conclusion rested solely on the court’s
application of the definition in 4B1.2(a) to the facts expressly charged
in the indictment, without any extra-indictment factual findings, under
our circuit precedent the court’s application of the "otherwise" portion
of the definition of crime of violence to those facts resulted in a legal
— as opposed to factual — conclusion subject to de novo review on
appeal. See United States v. Pierce, 278 F.3d 282, 286 (4th Cir. 2002)
(holding that "[t]he question" of whether a prior conviction is "an
offense, which, ‘by its nature, presents a serious potential risk of
physical injury to another’ . . . is a question of law that we review de
novo"); United States v. Dickerson, 77 F.3d 774, 775 (4th Cir. 1996).

   The majority also suggests that the "special circumstances identi-
fied by the Court in Almendarez-Torres are not present here," ante at
13, because Washington contests the conclusion that his prior convic-
tion was a crime of violence, whereas Almendarez-Torres admitted
that his prior convictions were aggravated felonies. But just as
Almendarez-Torres did not dispute the facts relevant to the increase
in his sentence, so too has Washington admitted the facts relevant to
his enhancement. And this is all that matters.

   Washington’s prior conviction was an element, and thus included
in the indictment, of the instant felon-in-possession offense, to which
Washington pled guilty. J.A. 7; 46-49. Moreover, Washington does
not dispute the accuracy of the facts contained in the indictment per-
20                   UNITED STATES v. WASHINGTON
taining to his prior conviction, J.A. 110, and, as established above, it
is clear that the district court did not rely on extra-indictment factual
findings. Therefore, Washington only challenges the district court’s
legal conclusion, namely whether breaking and entering a drug and
violent crime task force "presents a serious risk of physical injury to
another." U.S.S.G. § 4B1.2(a). Both features identified by Apprendi
as pertinent to the prior conviction exception exist in this case: Wash-
ington’s plea of guilty to the prior conviction was accompanied by
"procedural safeguards," and, in the instant proceedings, Washington
has admitted the fact of his prior conviction, inclusive of the facts
revealed in the indictment pertaining to that conviction. See Apprendi,
530 U.S. at 488. As a consequence, there was no Apprendi error what-
soever in this case.

   This determination is not altered by the plurality’s conclusion in
Shepard v. United States, 125 S. Ct. 1254 (2005). Contrary to the
majority’s suggestion, that case does not establish that Apprendi’s
prior conviction exception is per se inapplicable to disputes "about a
prior conviction." Id. at 1262. Rather, it merely establishes that such
disputes must be resolved by reference to "the charging document, the
terms of a plea agreement or transcript of colloquy between judge and
defendant in which the factual basis for the plea was confirmed by the
defendant, or to some comparable judicial record of this information."
Id. at 1263 (emphasis added). Here, consistent with this conclusion,
the district court relied exclusively on the charging document pertain-
ing to Washington’s prior conviction.

   Because the district court’s application of the "otherwise" portion
of section 4B1.2(a) to the conduct charged in Washington’s prior
indictment was correct, I would affirm its judgment.

                                   II.

   While the district court’s imposition of a sentence enhancement did
not infringe Washington’s Sixth Amendment rights because the court
did not enhance Washington’s sentence on the basis of judicially-
found facts, the district court’s treatment of the federal sentencing
guidelines as mandatory, and its imposition of Washington’s sentence
under the guidelines so understood, was error. See United States v.
Booker, 125 S. Ct. 738 (2005).
                     UNITED STATES v. WASHINGTON                       21
   Because Washington did not challenge the propriety of a manda-
tory sentencing guidelines regime in the district court, our review is
under Federal Rule of Criminal Procedure 52(b) ("A plain error that
affects substantial rights may be considered even though it was not
brought to the court’s attention."). In order for Washington to prevail
under Rule 52(b), "there must be an ‘error’ that is ‘plain’ and that
‘affects substantial rights.’" United States v. Olano, 507 U.S. 725,
732 (1993). Because "Rule 52(b) leaves the decision to correct the
forfeited error within the sound discretion of the court of appeals," we
"should not exercise that discretion unless the error seriously affects
the fairness, integrity or public reputation of judicial proceedings." Id.

   Proper application of Rule 52(b) depends upon an accurate under-
standing of the error committed which, in turn, requires an accurate
understanding of Booker.

   In Booker, the Supreme Court held that judicial factfinding that
results in an increase in an offender’s sentence under the "Guidelines
as written" — that is, the guidelines as "mandatory and binding on all
judges" — violates the Sixth Amendment. Booker, 125 S. Ct. at 750
(Stevens, J.). The Court’s remedy for this constitutional infirmity,
however, was not the abolition of judicial factfinding; rather, the
Court severed entirely "the provision of the federal sentencing statute
that makes the Guidelines mandatory, 18 U.S.C. § 3553(b)(1)," id. at
756 (Breyer, J.). The effect of this severance was to render the Guide-
lines advisory in all cases, not merely those cases in which the trial
court impermissibly found facts in violation of the Sixth Amendment.
Indeed, the Court specifically rejected the Government’s proposal to
treat the guidelines as mandatory in cases in which there was no con-
stitutionally impermissible judicial factfinding, on the grounds of the
Court’s conclusion that "Congress would not have authorized a man-
datory system in some cases and a nonmandatory system in others."
Id. at 768 (Breyer, J.); see also id. at 769 (Breyer, J.) ("[W]e must
apply today’s holdings — both the Sixth Amendment holding and our
remedial interpretation of the Sentencing Act — to all cases on direct
review.").

  Because of the constitutional violation identified in Booker and the
remedy ordered by the Court, Booker errors can take two forms.
22                   UNITED STATES v. WASHINGTON
   First, it is error if the sentencing court (1) within a mandatory
guideline regime (2) found facts that resulted in an increase in the
offender’s sentence beyond that which would have been supported by
the jury’s findings. This error, which results in a violation of the Sixth
Amendment, is the type of error that occurred in Booker’s case. As
the Court explained, the district court’s error was that it "applied the
Guidelines as written and imposed a sentence higher than the maxi-
mum authorized solely by the jury’s verdict." Id. at 769 (Breyer, J.).
Justice Breyer’s reference to the "Guidelines as written" confirms that
the district court’s treatment of the Guidelines as mandatory was nec-
essarily part of the error that occurred in Booker’s case. See Booker,
125 S. Ct. at 750 ("The Guidelines as written, however, are not advi-
sory; they are mandatory and binding on all judges.") (emphasis
added). See also United States v. Gilchrist, 2005 WL 599745 (4th Cir.
March 8, 2005) (Luttig, J. concurring,) (concluding that United States
v. Hughes, 396 F.3d 374 (4th Cir. 2005) fundamentally misidentified
the foregoing Booker error "[b]y failing to recognize as error the dis-
trict court’s imposition of sentence on the assumption that the Guide-
lines were mandatory").

   Second, because the Court held that the remedy for impermissible
judicial factfinding in violation of the Sixth Amendment was the sev-
erance of the provision that made the Guidelines mandatory (render-
ing them in all cases advisory), it is also error if the sentencing court
merely imposed a sentence under the Guidelines "as written," that is,
as mandatory. This second type of error, which does not entail a vio-
lation of the Sixth Amendment because the district court did not find
facts impermissibly, is the type of error that occurred in Washington’s
(and Fanfan’s) case.

   While it is possible for a sentencing court to have erred under
Booker in either of these two respects, it must be understood that a
court will not have erred in either respect provided that it sentenced
the offender under the Guidelines as advisory only. And this even if
the court increased the offender’s sentence based upon facts beyond
those found by the jury.

   The district court in this case committed the second type of Booker
error, and this type only. It erred by applying the "Guidelines as writ-
ten," that is, as mandatory. And, even though Booker was decided
                     UNITED STATES v. WASHINGTON                       23
after the district court imposed Washington’s sentence, that error is
nonetheless deemed to have been "plain." See Johnson v. United
States, 520 U.S. 461, 468 (1997) (finding that an error is plain "where
the law at the time of trial was settled and clearly contrary to the law
at the time of appeal").

   In order to prevail under Rule 52(b), Washington bears the burden
of establishing that the district court’s error affected his substantial
rights. See Olano, 507 U.S. at 734 ("It is the defendant rather than the
Government who bears the burden of persuasion with respect to prej-
udice."). An error affects substantial rights, when "the error actually
affected the outcome of the proceedings." United States v. Hastings,
134 F.3d 235, 240 (4th Cir. 1998) (emphasis added). In the context
of an error relating to the imposition of sentence, a defendant "must
establish that [the imposed] sentence was longer than that to which he
would otherwise be subject." United States v. Angle, 254 F.3d 514,
518 (4th Cir. 2001) (en banc). While the Supreme Court has variously
articulated the requirement that a different result would have been
likely or probable, see United States v. Dominguez Benitez, 124 S. Ct.
2333, 2342 (2004) (Scalia, J. concurring), it has recently suggested
that an offender can establish prejudice with a "showing of a reason-
able probability that, but for [the error claimed], the result of the pro-
ceeding would have been different." Id. at 2339 (internal quotations
omitted); see also United States v. Antonakopoulos, No. 03-1384,
2005 WL 407365, at *7-8 (1st Cir. 2005) (adopting the Dominguez
Benitez "reasonable probability" standard for Booker claims).

   As previously established, the district court erred when it imposed
Washington’s sentence pursuant to a mandatory sentencing guidelines
regime, i.e., when it failed to treat the Guidelines as advisory. Thus,
whether Washington’s substantial rights were affected depends upon
whether he can establish a reasonable probability that he would have
received a lower sentence had the district court imposed that sentence
pursuant to the advisory framework required by Booker.

   Washington, however, has not claimed that he would have received
a lower sentence under that framework and neither would the record
support such a conclusion. Although the district court elected to sen-
tence Washington at the bottom of the guideline range, it did not sug-
gest that it was dissatisfied with this sentence. Indeed, the court noted
24                   UNITED STATES v. WASHINGTON
that Washington had been "involved . . . in a number of criminal mat-
ters." J.A. 126. Thus, even assuming it were possible under a different
set of facts, under these facts Washington cannot possibly establish
that the error affected his substantial rights. Jones v. United States,
527 U.S. 373, 390 (1999) ("Where the effect of an alleged error is . . .
uncertain, a defendant cannot meet his burden of showing that the
error actually affected his substantial rights.").

   Even if Washington could establish that the error here affected his
substantial rights, I would not, and we should not, notice that error.
The Supreme Court has admonished that we should only notice "par-
ticularly egregious errors . . . that seriously affect the fairness, integ-
rity or public reputation of judicial proceedings." United States v.
Young, 470 U.S. 1, 15 (1985). This is not such an error. Because there
was no impermissible judicial factfinding, Washington’s Sixth
Amendment rights have not been infringed, and as such he is merely
a collateral beneficiary of the remedy imposed by the Court in
Booker. Moreover, Washington’s sentence is in accordance with the
Sentencing Guidelines and therefore presumptively reasonable.

   The error here, in other words, is neither "particularly egregious"
nor is it likely to undermine the "fairness, integrity or public reputa-
tion of judicial proceedings." Therefore, consistent with Justice
Breyer’s opinion for the Court in Booker, I would decline to notice
the error here. Booker, 125 S. Ct. at 769 ("Nor do we believe that
every appeal will lead to a new sentencing hearing. That is because
we expect reviewing courts to apply ordinary prudential doctrines,
determining, for example, whether the issue was raised below and
whether it fails the ‘plain error’ test.").

                                   III.

   Because Washington’s sentence was imposed consistent with the
requirements of the Sixth Amendment and because he is not entitled
to relief under Rule 52(b), I would affirm Washington’s sentence. I
therefore dissent.